Exhibit 10.2
 
First Amendment to Employment Agreement
 
THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Agreement”) is made on and
as of the 22nd day of July, 2010, by and between Community Partners Bancorp
(“CPB”), a corporation organized under the laws of the state of New Jersey which
serves as a bank holding company, with its principal office at 1250 Highway 35
South, Middletown, New Jersey 07748; Two River Community Bank (“TRCB”), a
banking corporation organized under the laws of the state of New Jersey which is
a wholly owned subsidiary of CPB, with its principal office at 1250 Highway 35
South, Middletown, New Jersey 07748; and William D. Moss  (“Executive”), whose
business address is 1250 Highway 35 South, Middletown, New Jersey 07748.
 
WHEREAS, CPB, TRCB and Executive entered into that certain Employment Agreement
dated May 28, 2010, which the parties wish to amend by the execution and
delivery of this Agreement.
 
NOW, THEREFORE, for good and valuable consideration, which the parties to this
Agreement acknowledge to be legally sufficient, CPB, TRCB and Executive,
intending to be legally bound, agree that Section 9 of the Employment Agreement
is amended by deleting from the second sentence of the first paragraph thereof
the phrase “…on or before that date which is the later of (i) twenty (20)
business days after the termination of employment, or (ii) the next regular
banking business day following the actual effective date of the fully executed
and delivered Release required under Section 14 of this Agreement as a condition
precedent to the payment by Employer to Executive of any amount otherwise
payable under this Section 9 (it being the intention of Employer and Executive
that the payment of the Lump Sum Payment, as defined below, constitute a short
term deferral within the meaning of Treas. Reg. Sec. 1.409A-1(b)(4)), pay
Executive…”, and inserting in its stead the phrase “…subject to Executive’s full
and timely tender of performance under Section 14 of this Agreement, pay to
Executive on that date which is ninety (90) days after the termination of his
employment…”.
 
IN WITNESS WHEREOF, CPB and TRCB have caused this First Amendment to Employment
Agreement to be signed by their respective duly authorized representatives
pursuant to the authority of their Boards of Directors, and Executive has
personally executed this Agreement, all as of the day and year first written
above.
 
 
 

--------------------------------------------------------------------------------

 


WITNESS:
 
 
 
/s/ Bernice E. Kotza       
   
/s/ William D. Moss 
Bernice E. Kotza   
   
William D. Moss, individually


 

ATTEST:      COMMUNITY PARTNERS BANCORP                                
/s/ Michael W. Kostelnik     
  By: 
/s/ Charles T. Parton          
Michael W. Kostelnik, Secretary      
   
Charles T. Parton, Chairman


 

ATTEST:      TWO RIVER COMMUNITY BANK                                
/s/ Michael W. Kostelnik     
  By: 
/s/ Charles T. Parton          
Michael W. Kostelnik, Secretary      
   
Charles T. Parton, Chairman

 
 
 
 

--------------------------------------------------------------------------------

 